Dismissed and Memorandum Opinion filed December 6, 2007







Dismissed
and Memorandum Opinion filed December 6, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00724-CV
____________
 
KENTRIN, INC., Appellant
 
V.
 
MUSTANG RENTAL SERVICES, INC., Appellee
 

 
On Appeal from the
127th District Court
Harris County,
Texas
Trial Court Cause
Nos. 2006-59441 & 2006-59441-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a summary judgment signed July 23, 2007.  On November 26, 2007,
appellant filed a motion to dismiss the appeal because it no longer desires to
prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM




Judgment rendered and Memorandum Opinion filed
December 6, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.